Per. Curiam : This was a bill in chancery filed by the appellees against the appellants to establish a vendor’s lien for $700 upon certain real estate situated in Chicago which the appellees had sold to the appellants. An answer and replication were filed and a hearing was had before the court and a decree was entered in favor of appellees establishing a vendor’s lien upon said premises for $697.50, and the defendants have prosecuted this appeal. A freehold, a franchise, the validity of a statute or the revenue is not involved upon this record, and the appeal should have been prosecuted to the Appellate Court, as this court is without jurisdiction to entertain the appeal. The cause will be transferred to the Appellate Court for the First District, and the clerk of this court will transmit the records and files to the clerk of that court. Cause transferred.